      Case 1:18-cv-08653-VEC-SDA Document 220 Filed 02/26/21 Page 1 of 6




                                                                          D. GEORGE SWEIGERT
                                                                           GENERAL DELIVERY
                                                                         NEVADA CITY, CA 95959


                                                                                  February 26, 2021
Magistrate Judge Stewart D. Aaron
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ: PLAINTIFF’S OBJECTIONS TO PROPOSED WITNESS LIST
      (See Dkt. 204, item (1)(a)); 1:18-cv-08653-VEC-SDA

Your Honor,

1.     As a courtesy to this Court, the Plaintiff wishes to help clarify an issue with the witness list
that has been proposed by the Defendant. This letter provides the Defendant with adequate notice
as to the Plaintiff’s desire to discuss the witness list at the Discovery Conference planned for March
11, 2021.

2.     The Defendant has proposed the following witnesses (see Dkt. 204, item (1)(a)):

               David Charles Hawkins, White Rock, South Surrey, British Columbia, CANADA
               Dr. Anthony Fauci, National Institute of Health, Rockville, Maryland
               Special Agent Britany Custer, Federal Bureau of Investigation
               Colin Sullivan, Legal Counsel, PATREON, INC., San Francisco, California
               Corean Elizabeth Stoughton (aka “DEEP NSA”), Hanover, Maryland
               George Webb Sweigert (3rd party defendant), Cobb Island, Maryland

3.     The Plaintiff seeks to bring full disclosure of relevant discovery issues to the Court’s
attention with this letter, for the purpose of providing the Defendant adequate notice as to the
Plaintiff’s insistence on the inclusion of the following witnesses:

               Manuel Chavez, III, (3rd party defendant), Carson City, Nevada
               Robert David Steele, (3rd party defendant), Oakton, Virginia




                                                  1
      Case 1:18-cv-08653-VEC-SDA Document 220 Filed 02/26/21 Page 2 of 6




4.       A cornerstone issue before this Court is the Defendant’s claims that the Plaintiff has been
working as part of a secretive cartel “in collusion” with Mr. Chavez and Mr. Steele. Both of these
men have now become known as notorious Internet provocateurs in the eyes of hundreds of
thousands of people thanks to the recent VICE NEWS documentary on the origins of the “QAnon”
conspiracy theory.


5.       In an unrelated lawsuit, dismissed without prejudice and later refiled in the Eastern District
of Virginia (Steele v. Goodman), the Defendant filed before that court ECF Doc. No. 134, para.
13, concerning information about an alleged “treasure trove” of e-mail messages provided by Mr.
Chavez that included e-mail messages from “Thomas Schoenberger”, quoted in relevant part
below.




6.       Mr. Schoenberger (Provo, Utah) has been identified by the Defendant as an associate of
Mr. Chavez and Mr. Steele (and allegedly the Plaintiff) in at least a dozen motions and pleadings
before this Court. This Schoenberger & Chavez linkage has also been documented in two (2) other
pending non-related lawsuits (California, Florida). Mr. Schoenberger has also been featured in the
VICE NEWS documentary as to collaborations with Mr. Chavez and Mr. Steele about the origins
of the “QAnon” conspiracy theory (presumably linked to the civilian stampede on the U.S. Capitol,
January 6, 2021). None of this has anything to do with the Plaintiff.


7.       The Defendant has stated in innumerable video podcasts (as well as in a dozen motions
filed with this Court) that the Plaintiff is a “business associate” or “co-conspirator” with either Mr.
Schoenberger, and/or Mr. Chavez, and/or Mr. Steele.

                                                   2
      Case 1:18-cv-08653-VEC-SDA Document 220 Filed 02/26/21 Page 3 of 6




8.      In fact, the Defendant has stated in public podcast videos that he had sought out Special
Agent Brittany Custer, F.B.I., in April 2018 to discuss this conspiracy. The Defendant used the
euphemism “decentralized, distributed defamation campaign” to very publicly allege criminal
violations against several individuals – to include the Plaintiff. At the time, the Defendant claims
(as stated in the E.D.V. ECF no 134) that there was an “organization of the monetized conspiracy
to harass and defame Defendant Goodman”.

9.      Plaintiff claims that e-mail messages provided to the Defendant, by Mr. Chavez, exonerate
the Plaintiff from the Defendant’s claims of involvement in such a conspiracy. The Plaintiff also
claims that the Defendant knew these allegations about the Plaintiff (described above) were
baseless and lacked no foundation, and that the Defendant proceeded with reckless disregard of
this knowledge. Plaintiff claims this multi-year smear campaign constitutes defamation per se and
libel per se.

10.     For the foregoing reasons, the Plaintiff seeks to add Mr. Chavez and Mr. Steele to the
proposed witness list so that they may clear the name of the Plaintiff once and for all. Enough is
Enough.

11.     Artifacts are attached to this letter to refresh the Defendant’s knowledge of Mr. Chavez.

Respectfully,




D. George Sweigert

(attachments)




                                                 3
     Case 1:18-cv-08653-VEC-SDA Document 220 Filed 02/26/21 Page 4 of 6




                                       EXHIBITS


As shown below, Temporary Restraining Order (TRO) against Mr. Shoenberger filed by Mr.
Chavez in the courts of Carson City, Nevada (Case No. 19 PO 00276 1C).




Published on Jun 24, 2019, Internet URL: https://www.youtube.com/watch?v=svJhLWwExWw




                                             4
       Case 1:18-cv-08653-VEC-SDA Document 220 Filed 02/26/21 Page 5 of 6




Defendant’s first, of nearly 50-60 videos, that conflates Plaintiff with Mr. Chavez and Mr.
Steele.




Streamed live on Nov 27, 2017
The dumbest affiliates of the Deep State simply will not give up their ludicrous attacks on the truth, while
simultaneously offering no evidence to support their claims.



                   Internet URL: https://www.youtube.com/watch?v=GNxCk6nqFJg




                                                            5
     Case 1:18-cv-08653-VEC-SDA Document 220 Filed 02/26/21 Page 6 of 6




                              CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the twenty sixth day
(26th) of February, two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                    Jason Goodman, CEO
 U.S. District Court 500 Pearl Street            Multimedia System Design, Inc.
 New York, New York 10007-1312                   252 7th Avenue, Apart. #6S
                                                 New York, NY 10001
 EMAIL:
                                                 truth@crowdsourcethetruth.org
 temporary_pro_se_filing@nysd.uscourts.gov




                                                                 D. GEORGE SWEIGERT
                                                                     Pro Se Non-Attorney
                                                                  GENERAL DELIVERY
                                                                NEVADA CITY, CA 95959




                                             6
